Case 1:19-cv-12235-LTS Document 35 _ Filed Gale ti20 Page 1 of 1
UNITED STATES DISTRICT COUR

FOR THE DISTRICT OF MARSACHUSTENS

 

JOSEPH MANTHA, on behalf of himself

and all others similarly situated,
Plaintiff,

Vv.

QUOTEWIZARD.COM, LLC,

Defendant.

 

 

Civil Action No. 1:19-cv-12235-LTS

RULE 16.1 CERTIFICATION

Pursuant to the provisions of 16.1(D)(3) of the Local Rules of the United States District

Court for the District of Massachusetts, the plaintiff, Joseph Mantha, and his counsel attest that

they have conferred as to the costs of litigation and the potential for alternative dispute resolution

as outlined in Locai Rule 16.4.

Respectfully submitted,

Jé&seph Mantha,

 

by his attomeys,

ésf Matthew P. McCue

Matthew P. McCue

The Law Office of Matthew P. McCue
1 South Avenue, Suite 3

Natick, Massachusetts 01760

(508) 655-1415

(508) 319-3077 facsimile

mmccue(@massattomeys.net
